This is an appeal on questions of law from the judgment of the Common Pleas Court, Montgomery county, in favor of the plaintiff, appellant herein, for the sum of $70 in an action growing out of a contract of employment.
Plaintiff claims the sum of $1,135 was due him as commission earned by him on sales of merchandise while an employee of Sears, Roebuck  Company. Upon trial the defendant admitted its indebtedness in the sum of $70. *Page 96 
The plaintiff assigns as error that the judgment of the trial court is not sustained by sufficient evidence, that the judgment is contrary to the manifest weight of the evidence and that it is contrary to law.
The determinative issue in this case is entirely factual. The plaintiff contends that he was entitled to commission for merchandise sold by him during the time he was employed by the defendant company even though such merchandise was delivered after the termination of his employment. The defendant contends that the contract of employment provided that the plaintiff should be compensated for his services on the basis of sales shown on the merchandise condition report and that no sales appeared on this report until the merchandise was delivered; and that because of the peculiar nature of the plaintiff's services, and the fact that he was in charge of a department which engaged in bulk sales, consisting of large orders of merchandise sold to the federal government and the armed forces of the United States which were subject to cancellation, he was informed and it was agreed, that his commission on such orders would be based on sales made and delivered during the period of his employment.
The trial court resolved this issue in favor of the defendant. After a careful examination of the entire record in this case, we find that there is ample evidence to support the judgment of the trial court.
In our opinion the judgment is sustained by sufficient evidence, is not contrary to the manifest weight of the evidence and is not contrary to law. Finding no error in the record prejudicial to the plaintiff the judgment is affirmed.
Judgment affirmed.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 97